      Case 3:21-cv-00700-LC-HTC Document 10 Filed 07/29/21 Page 1 of 2


                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

EDWARD L BASKIN,

      Plaintiff,

v.                                                     Case No. 3:21cv700-LC-HTC

LIEUTENANT J HAIR, et al.,

     Defendants.
__________________________________/

                                      ORDER

      The magistrate judge issued a Report and Recommendation on June 26, 2021

(ECF No. 9). The parties were furnished a copy of the Report and Recommendation

and afforded an opportunity to file objections pursuant to Title 28, United States

Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The magistrate judge’s Report and Recommendation (ECF No. 9) is

adopted and incorporated by reference in this order.

      2.     This case is DISMISSED as malicious for Plaintiff’s abuse of the

judicial process and for failure to comply with Court orders.

      3.     The clerk of court is directed to close this case.
     Case 3:21-cv-00700-LC-HTC Document 10 Filed 07/29/21 Page 2 of 2


                                                                   Page 2 of 2

     DONE AND ORDERED this 29th day of July, 2021.




                            s /L.A. Collier
                            LACEY A. COLLIER
                            SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:21cv700-LC-HTC
